

115 HRES 860 IH: Supporting the goals and ideals of GLSEN’s 2018 national “Day of Silence” in bringing attention to anti-lesbian, gay, bisexual, transgender, and queer (LGBTQ) name-calling, bullying, and harassment faced by individuals in schools.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 860IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Mr. Engel (for himself, Mr. Espaillat, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Mr. Moulton, Mr. Peters, Mr. Lowenthal, Ms. Speier, Mr. Hastings, Mr. Krishnamoorthi, Ms. Barragán, Mr. Pallone, Miss Rice of New York, Ms. DeGette, Ms. Norton, Mr. Kihuen, Mr. Sean Patrick Maloney of New York, Mrs. Lowey, Mr. Panetta, Ms. Lee, Mr. Higgins of New York, Mr. Gutiérrez, Mr. Gallego, Mr. Lynch, Ms. Wasserman Schultz, Ms. Velázquez, Mr. Kilmer, Mr. Welch, Ms. Hanabusa, Ms. Sánchez, Mr. Kildee, Mr. Foster, Mr. Swalwell of California, Mr. Cicilline, Mr. Carson of Indiana, Ms. Tsongas, Mr. Yarmuth, Ms. Esty of Connecticut, Mr. Cartwright, Mr. Pocan, Ms. Schakowsky, and Mr. Correa) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals and ideals of GLSEN’s 2018 national Day of Silence in bringing attention to anti-lesbian, gay, bisexual, transgender, and queer (LGBTQ) name-calling,
			 bullying, and harassment faced by individuals in schools.
	
 Whereas the national Day of Silence is a day in which students take a vow of silence to bring attention to the anti-lesbian, gay, bisexual, transgender, and queer name-calling, bullying, and harassment faced by individuals in schools;
 Whereas GLSEN is a national nonprofit organization working to create safe and affirming learning environments in primary and secondary schools nationwide, regardless of sexual orientation, gender identity, or gender expression;
 Whereas GLSEN designates one day of every April as the national Day of Silence; Whereas hundreds of thousands of students at thousands of schools, domestic and international, have participated in the national Day of Silence in past years;
 Whereas students experiences of anti-LGBTQ discrimination and harassment are not unique but shared worldwide;
 Whereas GLSEN’s 2015 National School Climate Survey illustrates the pervasive harassment and victimization faced by lesbian, gay, bisexual, transgender, and queer students by documenting their experiences within the preceding academic year;
 Whereas 70 percent of lesbian, gay, bisexual, and transgender students reported being verbally harassed by their peers at school because of their sexual orientation and 54 percent because of their gender expression;
 Whereas 27 percent of lesbian, gay, bisexual, and transgender students reported being physically harassed by their peers at school because of their sexual orientation and 20 percent because of their gender expression;
 Whereas nearly 13 percent of lesbian, gay, bisexual, and transgender students reported being physically assaulted by their peers at school because of their sexual orientation and 9 percent because of their gender expression;
 Whereas 57 percent of lesbian, gay, bisexual, and transgender students reported that they felt unsafe in school due to bullying, harassment, and discrimination, and 31.8 percent reported missing at least one entire school day in the preceding month because of safety concerns;
 Whereas transgender students were more likely than all other students to report feeling unsafe at school due to bullying, harassment, and discrimination;
 Whereas according to the 2015 National Transgender Discrimination Survey, those who identified as transgender or gender nonconforming while in grades K through 12 reported alarming rates of harassment, physical assault, and sexual violence so severe that 17 percent of those surveyed had to leave school;
 Whereas student academic performance is affected such that lesbian, gay, bisexual, and transgender students who experienced high levels of verbal harassment because of their sexual orientation or gender expression report a grade point average nearly a half grade lower than those of lesbian, gay, bisexual, and transgender students who experienced low levels of such harassment;
 Whereas the presence of supportive staff contributed to a range of positive indicators including fewer reports of missing school, fewer reports of feeling unsafe, greater academic achievement, higher educational aspirations, and a greater sense of school belonging;
 Whereas a growing number of States, cities, and local education authorities are adopting laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students on the basis of their sexual orientation and gender identity or expression; and
 Whereas every child should be guaranteed an education free from name-calling, bullying, harassment, and discrimination regardless of their sexual orientation and gender identity or expression: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of the national Day of Silence while uplifting the importance of supporting lives of LGBTQ students;
 (2)requests that the President issue a proclamation calling on the people of the United States to observe GLSEN’s national Day of Silence with appropriate ceremonies, programs, and activities; and
 (3)encourages each State, city, and local educational agency to adopt laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students, teachers, and other school staff regardless of their sexual orientation and gender identity or expression, so that the Nation’s schools are institutions where all individuals are able to focus on learning.
			